 Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 1 of 15 PageID #:8139



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

KOVE IO, INC.,                           )
                         Plaintiff,      )
                                         )
      v.                                 )
                                         )   Civil Action No. 1:18-cv-08175
AMAZON WEB SERVICES, INC.,               )
                                         )   Hon. Rebecca R. Pallmeyer
                         Defendant.      )   Hon. Sheila M. Finnegan,
                                         )   Magistrate Judge
                                         )



 AMAZON WEB SERVICES, INC.’S REPLY BRIEF IN SUPPORT OF ITS MOTION
        FOR LEAVE TO AMEND ITS INVALIDITY CONTENTIONS




Adam G. Unikowsky                       Terri L. Mascherin
JENNER & BLOCK LLP                      Timothy J. Barron
1099 New York Ave. NW Suite 900         Michael T. Werner
Washington, DC 20001                    JENNER & BLOCK LLP
(202) 639-6000                          353 N. Clark St.
aunikowsky@jenner.com                   Chicago, IL 60654
                                        (312) 222-9350
                                        tmascherin@jenner.com
                                        tbarron@jenner.com
                                        mwerner@jenner.com

                                        Attorneys for Amazon Web Services, Inc.
     Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 2 of 15 PageID #:8140




                                        INTRODUCTION

         It is undisputed that Kove has been on notice of AWS’s intent to rely on the Domain Name

Service (DNS) system since February 2020. AWS’s February 13, 2020 Final Invalidity Conten-

tions identified the DNS system as one of AWS’s invalidity references.1 AWS also explained in

those contentions that the inventors of the patents-in-suit had referred to the DNS system in the

specifications, and that AWS was relying on that system for its invalidity case.2

         It is further undisputed that Kove waited four months to raise for the first time what it

claimed was an alleged defect in those contentions—that AWS did not “specify a particular im-

plementation of DNS.”3 Despite the delay, AWS proposed amending its contentions to more

clearly identify that system.4 The parties then jointly moved to extend the scheduling order to

clarify their respective contentions.5 And AWS’s July 2020 Second Amended Final Invalidity

Contentions identified the version of DNS that AWS presumed the inventors had used—BIND




1
  As AWS explained, Kove has known of AWS’s reliance on DNS since the February 2020 Final
Invalidity Contentions. See, e.g., Dkt 217 at 2 (arguing DNS “was explicitly identified in AWS’s
original Final Invalidity Contentions”); id. at 3 (“In its Final Invalidity Contentions, served on
February 13, 2020, AWS made clear that the DNS system—not a printed publication—was an
anticipating reference.”). Neither Kove’s reply in support of its motion to strike nor its response
to AWS’s motion to amend disputes this. Cf. Dkt. 232 and 233.
2
  Ex. D at 6 (“AWS contends the underlying system as a whole constitutes the identified prior art
for the purposes of these contentions.”); id. (further explaining that DNS was publicly used and
became well known around 1987, as reflected by RFC1034 and other prior art, including the pa-
tents-in-suit). AWS’s June 1, 2020 First Amended Final Invalidity Contentions included the same
language disclosing the DNS system. Compare Dkt. 200-2 at 5–6.
3
  Dkt. 200-3 (Kove’s June 9, 2020 letter, quoting LPR 2.3(b) and further arguing that AWS did
not “provide a specific date for its public availability” or “any source code for the system,” and
that AWS had listed more than 25 prior-art references, when including two systems).
4
  Dkt. 200-5 at 2; see also Ex. E (June 15, 2020 letter, referenced in Dkt. 200-5, proposing to
amend AWS’s contentions to include DNS in its “25 items of prior art,” “more clearly identify the
system,” and “articulate how this description meets the requirements of LPR 2.3(b)”).
5
    Dkt. 165. As other briefing explains, AWS earlier objected to Kove’s infringement contentions.

                                                 1
     Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 3 of 15 PageID #:8141




8.1—and served that source code, a book describing that source code, and updated claim charts.

AWS’s presumption turned out to be correct—recently, after AWS responded to Kove’s motion

to strike, AWS deposed an inventor, and he confirmed that he had used the BIND DNS system.

Ex. F at 147:2 – 148:17.

          Nonetheless, Kove declined to address the DNS system in its August 13, 2020 Final Va-

lidity Contentions on the basis that “AWS has failed to sufficiently identify any version of any

DNS system.”6 A month later, Kove also moved to strike AWS’s July 2020 amended contentions

and claim charts that Kove itself had requested, contending that AWS’s efforts to accommodate

Kove’s requests for additional specificity are impermissible substantive amendments. Kove can-

not maintain these inconsistent positions; so AWS moved to amend to the extent leave to amend

is necessary.7 And by ignoring this history and the reasons behind AWS’s motion to amend,

Kove’s reply confirms that AWS has been diligent—immediately accommodating Kove’s requests

for clarification rather than resisting them—and that Kove cannot show any prejudice.

          Thus, to the extent leave is necessary, AWS’s motion to amend should be granted.

                                            ARGUMENT

          There are two issues before the Court. First, AWS believes it has already received permis-

sion from the Court to serve its July 2020 Second Amended Final Invalidity Contentions, but if

additional leave is necessary, it should be granted. Second, Kove has continued to insist (e.g., in




6
    See Dkt. 217 at 13-14; see also Ex. G at 3.
7
  As noted, AWS believes it has already received leave from the Court to serve its July 2020
contentions, through the Court’s approval of the parties’ Joint Motion to extend the scheduling
order. See Dkt. 167. To the extent Kove has continued to object to the specificity in those July
2020 contentions, AWS also attached new claim charts to its motion to amend that rely on the
same references (BIND 8.1 and the book describing it), but provide even more detail on the map-
ping between the references and the claims.

                                                  2
  Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 4 of 15 PageID #:8142




its August 2020 validity contentions) that even AWS’s Second Amended Final Invalidity Conten-

tions are insufficiently clear on the mapping between BIND 8.1 and the claims. AWS disagrees,

but to moot any disputes, AWS has attached new claim charts adding detail. Again, to the extent

leave is necessary to serve these new claim charts (which do not change the prior art or the obvi-

ousness theories at all), it should be granted as well.

          I.   If Leave Is Necessary to Serve AWS’s Second Amended Final Invalidity Con-
               tentions, It Should Be Granted.

                   a. Leave is unnecessary because it has already been granted.

       AWS’s motion for leave should not be necessary, because AWS has already obtained leave

to serve its Second Amended Final Invalidity Contentions. AWS’s Final Invalidity Contentions

identified the DNS system as its invalidity reference. AWS did so because the patents themselves

referred to the DNS system, and AWS seeks to use the system referred to in the patents as its

invalidating reference. AWS’s Final Invalidity Contentions explicitly state that the inventors were

using the DNS system, as stated on the face of the patents, thus signaling that AWS was referring

to the same DNS system that the inventors were using. Ex. D at 6.

       Four months after AWS served those contentions, Kove objected that “Amazon does not

specify a particular implementation of DNS, provide a specific date for its public availability, or

provide any source code for the system.” Dkt. 200-3 at 2. Although Kove was doubtless aware

of the version of DNS its own inventors were using, AWS agreed to clarify its contentions. At the

time, AWS also objected that Kove’s infringement contentions were so vague that they did not

comply with the Local Rules. The parties then jointly moved the Court to enter an amended sched-

ule providing that AWS would serve Second Amended Final Invalidity Contentions, and Kove

would serve Second Amended Final Infringement Contentions, in order to clarify their respective

theories. Dkt. 165, 167. AWS then served new contentions addressing Kove’s concerns: AWS


                                                  3
  Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 5 of 15 PageID #:8143




identified a specific implementation of DNS (BIND 8.1), provided a date for its public availability

(May 1997—before the earliest possible priority date), and served its source code. AWS also

served a book about BIND, called “DNS and BIND,” by Albitz and Liu, for purposes of explaining

how the system works.

       AWS’s Second Amended Final Invalidity Contentions state that “it is likely that the inven-

tors were using a version of BIND 8.” Dkt. 200-8 at 7. Recently, AWS deposed one of the inven-

tors, who testified that the inventors were indeed using BIND. Ex. F at 147:2 – 148:17.

       Kove now claims that AWS has made an “important substantive shift” in its positions be-

cause the claim charts attached to its prior contentions addressed RFC 1034, a DNS standard pub-

lished in 1987, rather than the DNS system. Dkt. 233 at 3; see also Dkt. 232 at 11 (“Kove’s reply

brief in support of the Motion to Strike [Dkt. 233], filed herewith, explains in detail how the SAFIC

in fact add new substantive positions.”). That is incorrect. AWS’s Final Invalidity Contentions

have always said that the DNS system—not RFC 1034—is the invalidating reference. AWS did

cite RFC 1034 in its claim charts because it provides a well-known general overview of DNS’s

features, and therefore was a convenient reference for mapping the claims to DNS. But the Final

Invalidity Contentions made clear that the DNS system was the reference. Ex. D at 6.

       Kove argues that AWS’s reference to “DNS” is a “moving target” because “there can be

significant differences between different versions of the same device or system.” Dkt. 233 at 4-5.

AWS used “DNS” not to create a “moving target” but because it wanted to use the nomenclature

from the patent itself, which refers to the reference as “DNS.” Kove further claims: “The only

reason AWS wants to preserve the DNS system as a reference is that it wants to keep its options

open by using DNS as a catchall, encompassing every version of the DNS system and any undis-

closed prior art references that discuss DNS.” Id. at 12-13. The record contradicts this assertion:



                                                 4
  Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 6 of 15 PageID #:8144




when Kove sought clarification of what DNS system AWS was referring to, AWS agreed to clarify

its contentions by identifying the specific version of DNS. It is therefore puzzling that Kove is

fighting so hard to prevent AWS from eliminating the very ambiguity that Kove asked AWS to

resolve.

       Kove claims the parties’ purpose for jointly moving to clarify the contentions was for AWS

to simply remove its primary invalidity reference, i.e., the DNS system. Id. at 9. This makes no

sense. “Clarify” does not mean “remove.” When Kove identified an alleged ambiguity in AWS’s

contentions (i.e., which version of DNS was at issue), and the parties mutually agreed that AWS

would clarify its contentions, the only logical interpretation of this agreement was that AWS would

eliminate the ambiguity by identifying the specific version of DNS, which is exactly what AWS

did. Moreover, the parties mutually agreed to extend the discovery schedule by six more weeks

in order to permit discovery regarding the clarified contentions. The parties would not have done

so if they merely intended for AWS to delete its primary invalidity reference.

       Kove also complains about certain other changes in AWS’s Second Amended Final Inva-

lidity Contentions. Id. at 6-7. These changes are clarifications, as contemplated by the parties’

joint motion. AWS did not change any prior art references or invalidity theories. Because the

parties mutually agreed to clarify their contentions, AWS took the opportunity to add to its claim

charts additional citations to the prior art it was already using to clarify how that art maps to the

claims of the patents. AWS disagrees with Kove’s assertions that it was altering its substantive

mappings.

       For instance, Kove argues that AWS changed the mapping of “identifier” in Neimat from

the “patient name in a database” to the “value generated from a patient’s name.” Id. at 7. AWS,

however, has consistently mapped “identifier” to Neimat’s record key value. See, e.g., Dkt. 200-



                                                 5
  Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 7 of 15 PageID #:8145




9, Exhibit 1C at 45 (citation to “Record key value”); id., at 49-50 (unchanged citation to Neimat,

8:27-47). AWS’s clarification was related merely to the use of a “patient name” as an example,

clearly marked by “e.g.” Id., Exhibit 1C at 45.

        As another example, Kove argues that AWS “changed its position and now points to dif-

ferent disclosures in Neimat” for the term “location.” Dkt. 233 at 7. AWS, however, maintains

its mapping of “location information” to Neimat’s “memory address”; it merely adds additional

disclosures from Neimat to clarify that both a client and a server can generate a memory address.

See, e.g., Dkt. 200-9, Exhibit 1C at 45, 57. Therefore, the additional citations merely clarify how

Neimat maps to the claims of the patents, as contemplated by the parties’ agreement and the

Court’s order.

                     b. If leave is necessary, it should be granted.

        If the Court determines that it did not already grant leave for AWS to serve its Second

Amended Final Invalidity Contentions when the Court granted the parties’ joint motion to amend

the scheduling order, it should grant leave now.

        Good Cause. AWS has good cause for its motion to amend: AWS is trying, in good faith,

to resolve Kove’s concerns over the clarity of its contentions, and should be afforded the oppor-

tunity to do that.

        It is common in patent discovery for one party to complain that the other party’s conten-

tions are insufficiently clear. Parties should be encouraged to accommodate each other’s concerns

while discovery is still ongoing to ensure that both parties can take adequate discovery, and then

that cases can be resolved on the merits. Here, Kove complained that AWS’s citation of the DNS

system was insufficiently clear because it did not identify the precise version of the DNS system.

AWS responded by identifying the precise version of the DNS system.



                                                   6
    Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 8 of 15 PageID #:8146




        There is good cause to permit AWS to clarify its contentions: it would benefit AWS, Kove,

and the Court. It would benefit AWS by ensuring that AWS can pursue its invalidity case based

on the system initially disclosed in its invalidity contentions—the DNS system. It would benefit

Kove by ensuring that Kove has all of the information it claims it needs to defend against AWS’s

invalidity case, with ample time left in fact discovery. And it would benefit the Court by mooting

future post-discovery disputes over whether AWS’s contentions were clear enough.

        Indeed, that is exactly what happened with respect to Kove’s infringement contentions.

After Kove served its Final Infringement Contentions, AWS filed a motion to compel contentions

compliant with the Local Rules. The Court granted the motion. Rather than striking Kove’s con-

tentions, it afforded Kove the opportunity to serve new, clearer contentions. Kove availed itself

of the opportunity to do so: on the same day that AWS served its Second Amended Final Invalidity

Contentions, Kove served its Second Amended Final Infringement Contentions, which added con-

siderable new material, including citations to 25 new source code packages. Dkt. 173 at 4-5. AWS

proposes proceeding down the same path with respect to its invalidity contentions.8

        Diligence. Kove claims that AWS was not diligent because it should have identified BIND

8.1 in its original Final Invalidity Contentions. The concept of “diligence” is a poor fit to this case

because AWS is not trying to add any newly discovered information. AWS made clear in its Final

Invalidity Contentions that it was relying on the DNS system, which is specifically addressed in

the patent itself. AWS admittedly did not anticipate at the time that Kove would say that AWS’s




8
  In an effort to have its cake and eat it too, Kove asserts that both “the case law” and “the language
of the Local Patent Rules” recognizes that “infringement contentions need not cite all evidence
that the patentee may rely on in support of its case, while invalidity contentions must do so.” Dkt.
233 at 6 n.4. However, neither the Local Patent Rules, nor the cases cited by Kove, hold or suggest
that infringement contentions may be less clear than invalidity contentions.

                                                  7
  Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 9 of 15 PageID #:8147




reference to the DNS system was insufficiently clear. Indeed, Kove did not even raise this pur-

ported defect until four months after AWS served its contentions. When Kove did raise the issue,

AWS diligently addressed all of Kove’s requests for clarification. It is regrettable that Kove is

using AWS’s own willingness to be cooperative against AWS, baiting AWS into clarifying its

contentions and then trumpeting that AWS is changing its contentions.

       Kove theorizes that AWS is shifting positions because of the Patent Office’s denial of in-

stitution of its IPR. Dkt. 232 at 7-8. That is not the case. Although AWS respectfully disagrees

with the Patent Office’s decision on the IPR (which is not binding on this Court), AWS relied on

the DNS system—rather than only RFC 1034—in its Final Invalidity Contentions because of the

differences between litigation in District Court and proceedings before the Patent Office. A patent

defendant may rely on systems as prior art in District Court, but by statute, it must rely only on

printed publications in the Patent Office. 35 U.S.C. § 311(b). In the District Court, AWS has

always relied on the DNS system, not RFC 1034, as its invalidity reference. Indeed, it should be

particularly compelling for a jury that AWS’s invalidity reference is the reference recited in the

patent—the DNS system—rather than a printed publication that the inventors may not have seen.

AWS filed its Contentions relying upon the DNS system long before the Patent Office ruled on

the IPR. Thus, AWS is not shifting positions.

       Finally, Kove complains that AWS was not diligent because it waited until October to file

its motion to leave to amend. Dkt. 232 at 8-9. There is an obvious reason for that: AWS reasonably

thought it had already obtained permission when the parties jointly moved for schedule adjust-

ments to permit both parties to clarify their respective contentions.

       Prejudice. There is no prejudice to Kove. AWS served its Second Amended Final Inva-

lidity Contentions on July 10, 2020. Fact discovery is still not closed. The parties recently moved



                                                 8
  Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 10 of 15 PageID #:8148




the Court to extend fact discovery until March 15, 2021, and the Court granted that extension. Dkt.

241, 242. In the four months since AWS served its Second Amended Final Invalidity Contentions,

Kove has not attempted to take any fact discovery on BIND, DNS or on any other aspect of AWS’s

Second Amended Final Invalidity Contentions, except for one blanket interrogatory asking for the

publication dates for all of AWS’s prior art references. Certainly, Kove does not identify any other

fact discovery it has not been able to take regarding BIND. Notably, invalidity references are

typically the subject of expert rather than fact discovery.

        Kove points out that the parties are currently in claim construction briefing. Dkt. 232 at

10. But AWS served its Second Amended Final Invalidity Contentions months before that briefing

even started. It would have served those contentions even earlier had Kove requested clarification

earlier. And Kove identifies no way in which these contentions are relevant to the claim construc-

tion briefing.

                    c. AWS’s contentions comply with the local rules.

        Finally, Kove argues that AWS’s Second Amended Final Invalidity Contentions violate

the Local Patent Rules. Dkt. 233 at 14. They do not.

        First, AWS lists 25 total prior art references and four combinations per claim, exactly as

contemplated by the Local Rules. Contrary to Kove’s argument, the DNS system is one reference.

Although AWS gives a background discussion of DNS, and notes that there have been many ver-

sions of DNS over the years, AWS is explicit about the specific, single version of the DNS system

it is relying upon as prior art. Dkt. 200-8 at 7. It is not skirting the 25-reference limit.

        Second, AWS has charted, and intends to rely upon, only the four combinations explicitly

identified in its contentions, as contemplated by the Local Rules. The Local Rules contemplate

that a patentee may list 25 prior art references, and AWS has done that. As AWS explained in its



                                                   9
 Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 11 of 15 PageID #:8149




motion, to the extent AWS refers to references beyond the list of four combinations, it does so not

as obviousness references, but instead to give background information about the state of the art

and the knowledge of a skilled artisan. Dkt. 217 at 11-12.

       Third, whenever AWS recites obviousness as a prior art ground, it is relying on obvious-

ness, not anticipation. Contrary to Kove’s assertion (Dkt. 233 at 14), AWS is not improperly

smuggling in any anticipation theories.

       Fourth, AWS’s Second Amended Final Invalidity Contentions do not “vaguely identify the

alleged prior art system.” Id. The whole point of these contentions is to not do that but instead to

identify the specific version of DNS at issue.

        II.    The Court Should Permit AWS to Serve the New Claim Charts Attached to its
               Motion to Amend.

       As AWS’s Motion to Amend explained, Kove’s Final Validity Contentions categorically

refused to address the DNS system. Dkt. 216, Dkt. 217 at 13-14. AWS believes this was improper:

AWS’s contentions were clear enough, and if Kove disagreed, it should have filed a motion to

compel (or met and conferred), rather than just refusing to respond. Nevertheless, to speed the

case along, AWS has moved to serve even more detailed claim charts. AWS has added no new

prior art and made no other changes to its contentions; it simply added more detailed citations to

Albitz and Liu (the book that describes BIND) as well as to BIND 8.1 itself.

       The Court should grant AWS’s request to serve these updated claim charts. First, AWS

has good cause for this amendment. AWS seeks to avoid unnecessary litigation over the insuffi-

ciency of Kove’s Final Validity Contentions, in which Kove simply refuses to respond to AWS’s

contentions concerning BIND. AWS seeks to moot Kove’s concerns by immediately addressing

Kove’s view that its contentions are not clear enough, even though AWS does not agree with that




                                                 10
 Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 12 of 15 PageID #:8150




position. For the same reason, AWS is being diligent: it is immediately addressing Kove’s con-

cerns rather than delaying the process.

       Second, there is no prejudice to Kove. Again, these new claim charts rely on no new ref-

erences or theories, but instead simply add more citations to the existing references. Kove does

not identify any additional fact discovery that it would have to take in view of these contentions,

or any respect in which they affect claim construction. In any event, fact discovery is still open.

Dkt. 241, 242.

       In response to these new claim charts, Kove makes a series of incorrect statements. First,

Kove contends that AWS is adding “citations to wholly new references.” Dkt. 232 at 11. It states

that these charts cite “previously undisclosed BIND 8.1 source code.” Id. at 3. Kove is incorrect.

AWS added citations to BIND 8.1 and the Albitz and Liu book describing BIND. Those are the

references that AWS had already added in its Second Amended Final Invalidity Contentions,

which Kove moved to strike. The cited source code is the same source code that AWS served back

in July, which precipitated Kove’s motion to strike. There are no new references and no new code.

       Next, Kove claims that AWS is asserting “entirely new theories.” Id. at 12. Kove claims

that AWS is, for the first time, arguing that DNS discloses hashing. Id. This is also incorrect.

AWS has always argued that DNS discloses hashing. In AWS’s originally served Final Invalidity

Contentions, AWS argued that DNS anticipates the hashing claim in the ’978 patent, while ren-

dering obvious the hashing claims in the ’170 and ’640 patents. Ex. D at 7, 9-10, Ex. 3A at 6 (’978

patent, claim 6), Ex. 1A at 5-7, 11-12 (’170 patent, claims 1.f, 2, 12), Ex. 2A at 8 (’640 patent,

claim 24). To support its obviousness arguments for the ’170 and ’640 patents, AWS argued that

DNS discloses hashing, and charted the portion of RFC1034 that discloses hashing. Id., Ex. 1A at

5-7, 11-12, Ex. 2A at 8 (quoting statement in RFC1034 that “many name servers internally form



                                                11
 Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 13 of 15 PageID #:8151




tree or hash structures for the name space”). In its most recent claim charts, AWS continues to

assert that DNS anticipates the hashing claim in the ’978 patent, while rendering obvious the hash-

ing claims in the ’170 and ’640 patents. And, it still argues, in support of its obviousness case,

that DNS discloses hashing. Dkt. 200-8, Ex. 1A at 6, 8, 12; Ex. 2A at 9. There are no “entirely

new theories.”

       Kove also complains that AWS’s motion attaches only the DNS claim charts, rather than

the full invalidity contentions. Dkt. 232 at 14-15. That is because only the charts changed. Eve-

rything else stayed the same. Kove took a similar approach when it served its Second Amended

Final Infringement Contentions; it served only claim charts—not the cover pleading containing

additional information required under the Local Rules—because Kove “did not amend any of [the

cover document’s] contents.” Ex. H.

       Next, Kove claims that “the BIND 8.1 source code is not listed on AWS’s list of 25 prior

art references.” Dkt. 232 at 15. In fact, it is listed. AWS’s list of prior art references identifies

the DNS system. The contentions then expressly state that the DNS system refers to BIND 8.1,

which was the version of DNS that the inventors likely relied on at the time. Dkt. 200-8 at 5-7.

       Finally, Kove claims that for certain claims in the ’170 and ’640 patents, AWS has added

an anticipation argument, even though it previously relied only on obviousness. Dkt. 232 at 15.

This is incorrect. AWS continues to rely on obviousness for those claims, as before. AWS con-

tinues to argue, in support of its obviousness argument, that DNS discloses hashing, as before.

Supra, at 11.

                                         CONCLUSION

       The now-concluded briefing confirms that AWS has been diligent in seeking amendment.

Indeed, AWS has accommodated Kove’s requests for clarification rather than opposed them. And



                                                 12
 Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 14 of 15 PageID #:8152




permitting amendment will not cause any prejudice to Kove, as fact discovery remains open and

the contentions do not impact the ongoing claim construction process. Thus, if leave is necessary,

AWS’s motion for leave to amend should be granted.




 Dated: November 25, 2020                         Respectfully Submitted,

                                                  AMAZON WEB SERVICES, INC.

                                                  By: /s/ Terri L. Mascherin
 Adam G. Unikowsky                                Terri L. Mascherin
 JENNER & BLOCK LLP                               Timothy J. Barron
 1099 New York Ave. NW Suite 900                  Michael T. Werner
 Washington, DC 20001                             JENNER & BLOCK LLP
 (202) 639-6000                                   353 N. Clark St.
 aunikowsky@jenner.com                            Chicago, IL 60654
                                                  (312) 222-9350
                                                  tmascherin@jenner.com
                                                  tbarron@jenner.com
                                                  mwerner@jenner.com

                                                  Attorneys for Amazon Web Services, Inc.




                                               13
 Case: 1:18-cv-08175 Document #: 248 Filed: 11/25/20 Page 15 of 15 PageID #:8153




                             CERTIFICATE OF SERVICE

       I, Timothy J. Barron, an attorney at the law firm of Jenner & Block LLP, certify that on

November 25, 2020, the foregoing AWS’S REPLY BRIEF IN SUPPORT OF ITS MOTION

FOR LEAVE TO AMEND ITS INVALIDITY CONTENTIONS was electronically served on

counsel of record via the Court’s ECF system.



                                           /s/ Timothy J. Barron
                                             Timothy J. Barron
                                             JENNER & BLOCK LLP
                                             353 N. Clark St.
                                             Chicago, IL 60654
                                             (312) 222-9350
